There is nothing in the instrument here in question to show that it was a mortgage on any of the property therein, as was the case in Mizell Live Stock Co. v. McCaskill Co., 59 Fla. 322, 51 So. 547. It is clearly, on its face, a conditional sales contract, retaining title in the vendor. Without any language indicating an intention to create a mortgage, I cannot see how the mere inclusion in the description of the property of certain articles which were not sold by the vendor to the vendee could change the character of the instrument.